Citation Nr: 1612073	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-23 320	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for hypertension.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service from May 1974 to September 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the RO in St. Petersburg, Florida, from where the appeal was certified.  The Board previously remanded these issues in May 2015.  In January 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected hypertension is worse than the current noncompensable disability rating reflects.  At the January 2016 hearing, the Veteran testified that his hypertension has worsened in severity since his most recent VA examination in May 2011.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his condition has worsened, the Board finds remand is warranted for additional examination to determine the current nature and severity of the Veteran's service-connected hypertension.

The Veteran was issued a Statement of the Case in connection with his claim in August 2013.  Thereafter, additional medical records relevant to the Veteran's bilateral hearing loss were added to the record, including a VA examination of the Veteran's bilateral hearing loss and tinnitus from February 2016.  These records were not submitted by the Veteran and therefore there is no basis for a waiver under 38 C.F.R. § 20.1304(c) (2015).  Thus, this claim must be returned to the RO for the issuance of a Supplemental Statement of the Case (SSOC).  

The Veteran asserts that his service-connected bilateral hearing loss is more severe than the assigned disability ratings demonstrate.  The record reflects that the Veteran underwent VA examination in May 2011 and February 2016.  The Veteran also underwent a VA audiology consult in December 2015.  The December 2015 audiology consult noted that speech recognition and puretone audiometric testing was conducted.  The speech recognition scores are of record.  The December 2015 puretone audiometric test is described as revealing a mild to severe sensorineural hearing loss in the both ears.

However, the specific numerical results of the puretone audiometric testing are not of record for the December 2015 consult, although the treatment records indicate that the Veteran was given a copy of the tests results.  As any specific puretone audiometric test results available will have direct bearing on the appropriate disability rating for the Veteran's service-connected hearing loss throughout the period on appeal, the Board finds that remand is warranted to obtain any such results.  

It is noteworthy that the February 2016 VA examination conducted puretone audiometric testing and the puretone threshold results were noted in the examination.  However, speech recognition testing was not performed.  The VA examination report noted that speech discrimination was not appropriate due to language difficulties, cognitive problems, and inconsistent word recognition scores.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from February 2016 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from February 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the private treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's hypertension in accordance with VA rating criteria.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Obtain and associate with the record the numerical results of puretone audiometric testing conducted in conjunction with a VA audiology consult in December 2015.  All actions to obtain the requested records should be so notified, and the unavailability of the records should be noted in the claims file.  

4.  After all development has been completed, re-adjudicate the claims of entitlement to a compensable initial disability rating for hypertension and entitlement to service connection for bilateral hearing loss.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a SSOC and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


